DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upward bent (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:

(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document 
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Claims 1-3 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 1 uses the term “consists of”, which is close terminology yet dependent claim add additional elements to the tool of claim 1 rendering it indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3, as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Ligon (1,411,970) in view of Kalb (67,987) and Gorrie (8,001,872).

    PNG
    media_image1.png
    579
    211
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    106
    341
    media_image2.png
    Greyscale
Ligon meets all of the limitations of claim 1, i.e. a hex nut and bolt positioner is a size-specific tool, which consists of a sheet metal Main body spring metal, line 88, except for a sheet metal latch, with a nut, bolt and washer to keep the assembly together and serve as pivot point for the Latch.
Kalb teaches pruning tool having a latch stirrup C with a pivot pin not numbered serving as the pivot for the latch. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Ligon with the pivoting latch as taught by Kalb to lock the jaws at a specific jaw opening and/or as an alternative means of locking the jaws.

    PNG
    media_image5.png
    205
    374
    media_image5.png
    Greyscale
The combination meets claim 1, except for use of nut, bolt and washer and sheet metal for the latch. Kalb teaches using thumb screw, but securing a latch by a nut, bolt and washer combination is known and well within the knowledge of one of ordinary skill in the art. Gorrie teaches a latch secured to pivoting handle 102, 104 using a bolt 106, a metal nut 128 and a metal washer 126, 03:09. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the invention of Ligon and Kalb by using a bolt, nut and a washer to secure the latch for better hold and to prevent loosing of the latch, as taught by Gorrie. Using metal stirrup to save cost and for ease of construction would have been obvious to one of ordinary skill in the art, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 3 and the method of manufacturing, as best understood, it is noted that the method of forming the device is not germane to the issue of patentability of the device itself, and manufacturing processes such as computer numerical control (CNC) machining…are known as evident, e.g., by cited reference Sildve et al. paragraph [0020], and forming the tool by CNC machining, depending on the operational parameters, would have been obvious to one of ordinary skill in the art.
Claim 2, as best understood is rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 1 above, and further in view of Dumback (7,779,733) and Eizenberg (3,367,336).

    PNG
    media_image6.png
    130
    206
    media_image6.png
    Greyscale
PA (prior art, Ligon modified by Kalb and Gorrie) as applied to claim 1, above meets all of the limitations of 2, as best understood, including a cam D Kalb, Fig. 1 partially shown here, except for a bent head and a tooth locking with a gap.

    PNG
    media_image7.png
    86
    425
    media_image7.png
    Greyscale
 Dumback teaches a tool with a bent head with an angle A of between 1 to 60 degrees 03:25-28. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of PA with a bent angle of about 10 degrees as taught by Dumback in adapting the tool for application needing such angle for ease of accessibility. 

    PNG
    media_image8.png
    140
    437
    media_image8.png
    Greyscale
Eizenberg teaches a tool having a tooth 3 to engage with a gap 4. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of PA (prior art, Ligon modified by Kalb, Gorrie and Dumback) with the guide and guide hole taught by Eizenberg to align the handle for ease of operation. 

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Roppolo latch, Sildve CNC and Pawsat hex tool are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			
								/Hadi Shakeri/
May 8, 2021							Primary Examiner, Art Unit 3723